Title: From George Washington to William Augustine Washington, 7 October 1799
From: Washington, George
To: Washington, William Augustine



My dear Sir,
Mount Vernon 7th Oct. 1799

Strange as it may seem, it is nevertheless true, that your letter of the 30th of August never got to my hands until the 4th instant. But it is not unusual for letters by private hands, to be thus delayed; and often to miscarry. By the Post they are certain of getting to hand, & in time.

You will not be surprised after receiving this information, that your request in favour of Mr James Digges Dishman was not complied with, nor, at your being disappointed of Whiskey, required for your own use: for whether sending it, would have placed you in my debt, or left me in yours, would have been no let to its going, then, or at any other time, when you want it.
Mr Dishmans Rye, and yours wd, & now will, if it is yet to be disposed of, be received, Bushel for Gallon (delivered at my landing) ; and with respect to Wheat, in a letter written to you about a fortnight ago, I requested you to inform me if any Crops were to be bought in your part of the Country; informing you at the sametime of my desire to purchase a quantity. Enclosed, are the present prices of this article in Alexandria. These I am willing now to give, or the Cash price at the time of delivery; to be ascertained by the purchasers Books, of that date. The Wheat to be delivered at my Landing.
We shall always be glad when your health, inclination and convenience will admit of it, to see Mrs Washington and yourself at this place—to whom, Mrs Washington unites her best wishes with those of My dear Sir Your sincere friend and Affectionate Uncle

Go: Washington

